    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

                                      §
TAMMY KIDWELL, on behalf of herself and
all others similarly situated,        §                Civil Action No. 18-cv-2052
                                      §
                          Plaintiff,  §               Jury Trial Demanded
v.                                    §
                                      §               Judge Ashe
RUBY IV, LLC, RUBY ENTERPRISES, LLC, §
RUBA DEVELOPMENT MANAGER, LLC, §                      Magistrate Judge North
RUBY MANAGEMENT, INC., RUBA, LLC, §
RUBA II, LLC, RUBA, III, LLC, RUBY V, §
LLC, RUBY VII, LLC, RUBY I.X., LLC,
RUBY X, LLC, RUBY XI, LLC, RUBY XII,
LLC, RUBY XIV, LLC, RUBY VI, LLC,
RUBY, VIII, LLC, NADIA ESMAIL,
individually, and MOHAMMAD ESMAIL,
individually

                                Defendants.


     PLAINTIFF'S SECOND AMENDED COMPLAINT – COLLECTIVE ACTION

       Plaintiff Tammy Kidwell, on behalf of herself and all others similarly situated, brings this

action against Defendants Ruby IV, LLC, Ruby Enterprises, LLC; Ruba Development Manager,

LLC; Ruby Management, Inc.; Ruba, LLC; Ruba II, LLC; Ruba III, LLC; Ruby V, LLC; Ruby

VII, LLC; Ruby I.X., LLC; Ruby X, LLC; Ruby XI, LLC; Ruby XII, LLC; Ruby XIV, LLC;

Ruby VI, LLC, Ruby VIII, LLC, Nadia Esmail, individually; and Mohammad Esmail,

individually (sometimes collectively referred to as "Defendants"); and respectfully alleges as

follows:

                                      INTRODUCTION

       1.     Plaintiff Tammy Kidwell (“Ms. Kidwell” or “Plaintiff”) brings this lawsuit

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the Louisiana

Wage Payment Act, La. R.S. § 23:631, et seq. (“the Wage Payment Act”), for, inter alia, unpaid

                                                1
     Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 2 of 12



minimum wage and overtime wages, liquidated damages, penalty wages, and attorney’s fees and

costs.

                                        THE PARTIES

         2.    Ms. Kidwell is an individual residing in Jefferson Parish, Louisiana. Ms. Kidwell

has been employed with Defendants as, among other things, a restaurant manager, hostess, a

cook, and a waitress. Plaintiff's consent to join already has been filed into the record, but is

again attached hereto as "Exhibit A."

         3.    Defendant Ruby IV, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                  Ruby IV is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

         4.    Defendant Ruby Enterprises, LLC is a limited liability company organized under

the laws of the State of Louisiana and may be served through its registered agent for service of

process: Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                    Ruby

Enterprises is an “employer” within the meaning of the FLSA and the Wage Payment Act.

         5.    Defendant Ruba Development Manager, LLC is a limited liability company

organized under the laws of the State of Louisiana that is not in good standing with the Louisiana

Secretary of State. Ruba Development Manager is an “employer” within the meaning of the

FLSA and the Wage Payment Act.

         6.    Defendant Ruby Management, Inc. is a corporation organized under the laws of

the State of Louisiana that is not in good standing with the Louisiana Secretary of State. Ruby

Management is an “employer” within the meaning of the FLSA and the Wage Payment Act.

There also is a Ruby Management, Inc. operated by Defendants that appears to be organized



                                                2
    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 3 of 12



under the laws of the state of Mississippi and may be served through its registered agent for

service of process: Nadia Esmail, 835 Canal Street, New Orleans, LA 70112. This action is

brought against both "Ruby Management, Inc." entities to the extent they are not the same entity.

       7.      Defendant Ruba, LLC is a limited liability company organized under the laws of

the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056. Ruba is an “employer”

within the meaning of the FLSA and the Wage Payment Act.

       8.      Defendant Ruba II, LLC is a limited liability company organized under the laws

of the State of Louisiana that is not in good standing with the Louisiana Secretary of State. Ruba

II is an “employer” within the meaning of the FLSA and the Wage Payment Act.

       9.      Defendant Ruba III, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                  Ruba III is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

       10.     Defendant Ruby V, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056. Ruby V is an “employer”

within the meaning of the FLSA and the Wage Payment Act.

       11.     Defendant Ruby VII, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                 Ruby VII is an

“employer” within the meaning of the FLSA and the Wage Payment Act.




                                                3
    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 4 of 12



       12.     Defendant Ruby I.X., LLC is a limited liability company organized under the

laws of the State of Louisiana and may be served through its registered agent for service of

process: Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056. Ruby I.X. is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

       13.     Defendant Ruby X, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056. Ruby X is an “employer”

within the meaning of the FLSA and the Wage Payment Act.

       14.     Defendant Ruby XI, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                  Ruby XI is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

       15.     Defendant Ruby XII, LLC is a limited liability company organized under the laws

of the State of Louisiana and may be served through its registered agent for service of process:

Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056.                 Ruby XII is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

       16.     Defendant Ruby XIV, LLC is a limited liability company organized under the

laws of the State of Louisiana and may be served through its registered agent for service of

process: Nadia Esmail, 3733 Lake Michel Court, Gretna, Louisiana, 70056. Ruby XIV is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

       17.     Defendant Ruby VI, LLC is a limited liability company organized under the laws

of the State of Mississippi and may be served through its registered agent for service of process:




                                                4
     Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 5 of 12



Nadia Esmail, 835 Canal Street, New Orleans, LA 70112. Ruby XI is an “employer” within

the meaning of the FLSA and the Wage Payment Act.

       18.     Defendant Ruby VIII, LLC is a limited liability company organized under the

laws of the State of Mississippi and may be served through its registered agent for service of

process: Nadia Esmail, 835 Canal Street, New Orleans, LA 70112. Ruby XI is an “employer”

within the meaning of the FLSA and the Wage Payment Act.

       19.     Defendant Nadia Esmail is a corporate officer of Defendants and is an “employer”

within the meaning of the FLSA and the Wage Payment Act.

       20.     Defendant Mohammad Esmail is a corporate officer of Defendants and is an

“employer” within the meaning of the FLSA and the Wage Payment Act.

                                 JURISDICTION AND VENUE

       21.     This Court has original jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331 because this action involves a federal question under the FLSA. Further, this Court has

supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367.

       22.     Venue is proper pursuant to 28 U.S.C. § 1391, as a substantial part of the acts or

omissions giving rise to the claims alleged herein occurred within this judicial district, and

Defendants are subject to personal jurisdiction in this district.

                                   FACTUAL ALLEGATIONS

       23.     At all times material hereto, Defendants were an "enterprise engaged in

commerce" within the meaning of the FLSA and, upon information and belief, had more than

$500,000 in annual gross revenues. Defendants own and operate a network of International

House of Pancakes ("IHOP") restaurants.




                                                  5
     Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 6 of 12



        24.    Furthermore, Plaintiff and all similarly-situated indivduals engaged in commerce

within the meaning of the FLSA, and therefore are subject to individual coverage under the

FLSA.

        25.    Defendants constitute an integrated enterprise, with common management,

common ownership or financial control, centralized control of labor relations, and a functional

interrelation of operations.

        26.    Defendants have the same or similar officers, the same or similar managers and

supervisors, and Defendants share common ownership.

        27.    Defendants share a centralized source of authority for the development of

personnel policies, personnel records, and the screening and testing of job applicants. This

centralized authority currently operates under the name of Ruby Enterprises, which is based

primarily out of 835 Canal Street in New Orleans, Louisiana. The same personnel also makes

employment decisions for Defendants.

        28.    Defendants operate as a single unit, sharing (i) policy manuals, (ii) payroll and

insurance programs, (iii) managers and personnel, and (iv) office space, equipment, and storage.

        29.    As noted above, Plaintiff has been employed with Defendants as, among other

things, a restaurant manager, hostess, a cook, and a waitress.

        30.    While working as a restaurant manager, Plaintiff did not receive a guaranteed

salary of at least $455/week. Rather, while Plaintiff was working as a restaurant manager,

Defendants only paid Plaintiff an hourly rate of $12.00/hour and often did not pay her 1 ½ times

her regular rate of pay for hours worked over forty in a workweek as required by the FLSA.

Copies of Plaintiff's paystubs showing some examples of where she was not paid 1 ½ times her

regular rate of pay for hours worked over forty in a workweek are attached hereto as "Exhibit B."



                                                 6
     Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 7 of 12



       31.     While working as a restaurant manager, Plaintiff did not qualify for any of the

exemptions to the FLSA's minimum wage and overtime requirements because, inter alia, she did

not earn a guaranteed salary of at least $455 per week.

       32.     Plaintiff regularly worked more than forty (40) hours in a workweek for

Defendants, but was not paid overtime wages for all of the time worked. While working as a

restaurant manager, Plaintiff often worked 50-60 hours per week without receiving overtime pay.

       33.     Furthermore, Defendants did not keep track of Plaintiff's hours worked or the

hours worked by similarly-situated individuals in violation of the FLSA and therefore these

employees were not even paid their straight-time rate of pay for many hours that they were

required to work "off the clock."

       34.     Defendants have violated Plaintiff's rights under the FLSA while she was

employed as a restaurant manager, a cook, and hostess by, inter alia, failing to pay overtime

compensation for hours worked over forty (40). Defendants also have violated the rights of

similarly-situated individuals by, inter alia, failing to pay overtime compensation for hours

worked over forty (40).

       35.     In addition, Defendants have violated the Louisiana Wage Payment Act by failing

to pay Plaintiff her $12.00 straight-time rate of pay for many hours that she was required to work

"off the clock" while she was employed by Defendants.

       36.     Plaintiff has made demand to Defendants for the compensation owed to her, but

Defendants still have refused to pay the wages owed to Plaintiff.

       37.     Defendants' denial of straight-time pay, minimum wage, and overtime

compensation to Plaintiff and Defendants' denial of minimum wage and overtime compensation

to similarly-situated individuals is, and has been, willful and deliberate.



                                                  7
    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 8 of 12



       38.     As noted above, Plaintiff also has worked as a waitress for Defendants. While

Plaintiff was working as a waitress, her tips were highly variable. At various times Defendants

would inflate the amount of tips that Plaintiff was reported to receive so that it would appear that

she was earning the federal minimum wage of $7.25/hour for hours under forty in a workweek

and the minimum overtime rate of $10.88 for hours worked over forty in a workweek, even when

her actual tips fell below this amount. Moreover, Plaintiff did not always earn $7.25/hour for

hours under 40 in a workweek and the minimum overtime rate of $10.88 for hours worked over

forty, even with the tips she received. Furthermore, there were numerous other servers working

for Defendants who did not always earn $7.25/hour for hours under 40 in a workweek and the

minimum overtime rate of $10.88 for hours worked over forty, even with the tips they received.

                          COLLECTIVE ACTION ALLEGATIONS

       39.     Plaintiff brings her claims under Section 16(b) of the FLSA, 29 U.S.C. § 216(b),

as a collective action on behalf of herself and (i) other individuals to whom Defendants did not

pay overtime compensation for hours worked over forty in a workweek, including hostesses,

managers, and other hourly workers (collectively referred to as the "Overtime FLSA

Collective"); and (ii) other servers who were not paid $7.25/hour for hours under 40 and the

minimum overtime rate of $10.88 for hours worked over forty (the "Server FLSA Collective").

       40.     Plaintiff, the Overtime FLSA Collective, and the Server FLSA Collective are

similarly situated in that they have substantially similar job requirements and pay provisions, and

are subject to Defendants' common practice and policy of unlawfully failing to pay compensation

as required by the FLSA as heretofore alleged.




                                                 8
        Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 9 of 12



          41.   Defendants have operated under a scheme to deprive Plaintiff, the Overtime

FLSA Collective, and the Server FLSA Collective of their requisite compensation by failing to

compensate them in accordance with the FLSA as described above.

          42.   Defendants are liable under the FLSA for, inter alia, not paying Plaintiff, the

Overtime FLSA Collective, and the Server FLSA Collective in accordance with the FLSA as

described above. There are other similarly-situated individuals who would benefit from the

issuance of Court-supervised notice and the opportunity to join this lawsuit. These similarly-

situated individuals are known to Defendants, are readily identifiable, and can be located through

Defendants' records.

                                  FIRST CAUSE OF ACTION
                   (Violations of the FLSA – FLSA Collective Action Claims)

          43.   Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as though fully set forth.

          44.   The FLSA requires employers to pay all non-exempt employees: (i) at least the

federal minimum wage of $7.25 per hour for all hours worked, and (ii) overtime compensation

for all hours worked over forty (40).

          45.   Defendants have violated the requirements of the FLSA by failing to pay overtime

compensation to Plaintiff and the Overtime FLSA Collective for hours worked over forty (40) in

a workweek as heretofore alleged.

          46.   Defendants have deprived Plaintiff and the Overtime FLSA Collective of lawful

compensation by inter alia, failing to pay overtime compensation for hours worked over forty

(40).

          47.   Defendants' conduct, as alleged, constitutes a willful violation of the FLSA.




                                                  9
    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 10 of 12



        48.     As a result of Defendants' unlawful conduct, Plaintiff and the Overtime FLSA

Collective are entitled to damages equal to the amount of all uncompensated time, including

minimum wage and overtime pay, and an award of liquidated damages in an amount equal to the

amount of unpaid compensation owed under the FLSA.

        49.     Plaintiff also seeks reasonable attorney’s fees and costs, as provided by the FLSA

                              SECOND CAUSE OF ACTION
        (Failure to Pay Minimum Wage and Overtime – FLSA Collective Action Claims)

        50.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as though fully set forth.

        51.     The FLSA requires employers to pay all servers at least $7.25/hour for hours

under 40 in a workweek and the minimum overtime rate of $10.88 per hour for hours worked

over forty, inclusive of tips, assuming that the employer has properly informed its employees that

it intends to take a "tip credit" for tips received.

        52.     As alleged herein, Defendants have violated the requirements of the FLSA by

engaging in practices, and implementing policies, that have deprived Plaintiff and the Server

FLSA Collective of lawful compensation as heretofore alleged.

        53.     Defendants' conduct, as alleged, constitutes a willful violation of the FLSA.

        54.     As a result of Defendants' unlawful conduct, Plaintiff and the Server FLSA

Collective are entitled to damages equal to the amount of all uncompensated work time, whether

hours worked under forty (40) in a workweek or over forty (40) hours in a workweek, within the

three years preceding the filing of the Complaint and an award of liquidated damages in an

amount equal to the amount of unpaid compensation owed under the FLSA.

                                  THIRD CAUSE OF ACTION
              (Violations of the Wage Payment Act - Individual Claims for Plaintiff)



                                                       10
    Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 11 of 12



        55.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as though fully set forth.

        56.     Despite demand from Plaintiff, Defendants have failed to pay her the wages due

under the terms of her employment and after her termination within the time period prescribed

by the Wage Payment Act.

        57.     Accordingly, Plaintiff is not only entitled to recover her unpaid wages, but also

penalty wages, attorney’s fees, costs, and judicial interest.

                                       DEMAND FOR JURY

        58.     Plaintiff, the Overtime FLSA Collective, and the Server FLSA Collective hereby

demand a trial by jury for all issues in this case.

                                      PRAYER FOR RELIEF

        WHEREFORE, having set forth her Complaint, Plaintiff respectfully requests that this

Court order the following relief. As to Plaintiff Kidwell, the Overtime FLSA Collective, and the

Server FLSA Collective, the Court should:

        (a) Enter a declaratory judgment that the practices complained of herein are unlawful
            under the FLSA and that Defendants willfully violated the rights of Plaintiff, the
            Overtime FLSA Collective, and the Server FLSA Collective under the FLSA;

        (b) Award Plaintiffs, the Overtime FLSA Collective, and the Server FLSA Collective
            unpaid back wages and liquidated damages equal in amount to the unpaid
            compensation found due to them under the FLSA;

        (c) Award attorney’s fees, pre-judgment and post-judgment interest, and costs (including
            expert witness expenses), all as provided by law; and

        (d) Award any other legal and equitable relief that this Court deems just and proper.

As to Plaintiff Kidwell, the Court should:

    (a) Award Plaintiff unpaid wages, penalty wages, attorney’s fees, costs, and judicial
        interest as provided by the Wage Payment Act; and



                                                  11
   Case 2:18-cv-02052-BWA-MBN Document 173 Filed 05/15/19 Page 12 of 12



   (b) Award any other legal and equitable relief that this Court deems just and proper.


Dated: May 13, 2019                                 Respectfully Submitted:

                                                    WILLIAMS LITIGATION, L.L.C.

                                                    By: s/Christopher L. Williams
                                                    Christopher L. Williams (T.A.)
                                                    La. Bar Roll No. 32269
                                                    639 Loyola Ave., Suite 1850
                                                    New Orleans, LA 70113
                                                    Telephone: 504.308.1438
                                                    Fax: 504.308.1446
                                                    chris@williamslitigation.com


                                                    Charles J. Stiegler, #33456
                                                    STIEGLER LAW FIRM LLC
                                                    318 Harrison Ave., Suite 104
                                                    New Orleans, La. 70124
                                                    (504) 267-0777 (telephone)
                                                    (504) 513-3084 (fax)
                                                    Charles@StieglerLawFirm.com

                                                    Attorneys for Plaintiff, the Overtime FLSA
                                                    Collective, and the Server FLSA Collective




                                               12
